 


109 HR 2718 IH: Idaho Land Enhancement Act
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2718 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Otter introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To authorize the exchange of certain Federal land within the State of Idaho, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Idaho Land Enhancement Act. 
2.DefinitionsIn this Act: 
(1)AgreementThe term Agreement means the agreement executed in 2005, entitled Agreement to Initiate, Boise Foothills—Northern Idaho Land Exchange, and entered into by— 
(A)the Bureau of Land Management; 
(B)the Forest Service; 
(C)the State; and 
(D)the City. 
(2)Bureau of land management landThe term Bureau of Land Management land means the approximately 605 acres of land administered by the Bureau of Land Management (including all appurtenances to the land) that is proposed to be acquired by the State, as depicted in exhibit A2 of the Agreement. 
(3)BoardThe term Board means the Idaho State Board of Land Commissioners. 
(4)CityThe term city means the city of Boise, Idaho. 
(5)Federal landThe term Federal land means the Bureau of Land Management land and the National Forest System land. 
(6)National forest system landThe term National Forest System land means the approximately 7,220 acres of land (including all appurtenances to the land) that is— 
(A)administered by the Secretary of Agriculture in the Idaho Panhandle National Forests and the Clearwater National Forest; 
(B)proposed to be acquired by the State; and 
(C)depicted in exhibit A2 of the Agreement. 
(7)SecretaryThe term Secretary means the Secretary of the Interior. 
(8)StateThe term State means the State of Idaho, Department of Lands. 
(9)State landThe term State land means the approximately 11,085 acres of land (including all appurtenances to the land) administered by the State that are proposed to be acquired by the United States, as depicted in exhibit A1 of the Agreement. 
3.Land exchange 
(a)In generalIn accordance with the Agreement and this Act, if the State offers to convey the State land to the United States, the Secretary and the Secretary of Agriculture shall— 
(1)accept the offer; and 
(2)on receipt of title to the State land, simultaneously convey to the State the Federal land. 
(b)Additional agreementsThe Secretary and the Secretary of Agriculture may enter into any additional agreements that the Secretary and the Secretary of Agriculture determine to be necessary or appropriate to supplement the Agreement, including agreements that— 
(1)provide legal descriptions of the Federal land and State land (including any interests in the Federal land and State land) to be exchanged under this Act; 
(2)identify all reserved and outstanding interests in the Federal land and State land; 
(3)stipulate any cash equalization payments required; and 
(4)specify any other terms and conditions that are necessary to complete the land exchange. 
(c)Valid existing rightsThe conveyance of the Federal land and State land shall be subject to— 
(1)all valid existing rights; and 
(2)any other reservations, terms, and conditions agreed to by the Secretary, the Secretary of Agriculture, and the Board. 
(d)Equal value exchange 
(1)In generalThe value of the Federal land and State land to be exchanged under this Act— 
(A)shall be equal; or 
(B)shall be made equal in accordance with subsection (e). 
(2)Appraisals 
(A)In generalThe value of the Federal land and State land shall be determined in accordance with appraisals conducted in accordance with— 
(i)the Uniform Appraisal Standards for Federal Land Acquisitions; and 
(ii)any appraisal instructions of the Secretary and the Secretary of Agriculture, 
(B)ApprovalAny appraisal conducted under subparagraph (A) shall be reviewed and approved by— 
(i)the Secretary and the Secretary of Agriculture; or 
(ii)an interdepartmental appraisal review team established jointly by the Secretary and the Secretary of Agriculture. 
(e)Cash equalization 
(1)In generalIf the value of the Federal land and State land is not equal, the value may be equalized by the payment of cash to the United States or to the State, as appropriate, in accordance with section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)). 
(2)Disposition and use of proceeds 
(A)Disposition of proceedsAny cash equalization payments received by the United States under paragraph (1) shall be deposited in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a). 
(B)Use of proceedsAmounts deposited under paragraph (2) shall be available to the Secretary of Agriculture, without further appropriation and until expended, for the acquisition of land and interests in land for addition to the National Forest System in the State. 
(f)Rights-of-wayAs specified in the Agreement— 
(1)the Secretary of Agriculture, under the authority of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), shall convey to the State any easements or other rights-of-way to National Forest System land that are appropriate to provide access to the Federal land acquired by the State under this Act; and 
(2)the State shall convey to the United States any easements or other rights-of-way to land owned by the State that are agreed to by the Secretary of Agriculture and the State. 
(g)CostsThe City, either directly or through a collection agreement with the Secretary and the Secretary of Agriculture, shall pay the administrative costs associated with the conveyance of the Federal land and State land, including the costs of any field inspections, environmental analyses, appraisals, title examinations, and deed and patent preparations. 
4.Management of Federal land 
(a)Transfer of administrative jurisdiction 
(1)In generalThere is transferred from the Secretary to the Secretary of Agriculture administrative jurisdiction over the land described in paragraph (2). 
(2)Description of landThe land referred to in paragraph (1) is the approximately 2,111 acres of Bureau of Land Management land located in Shoshone County, Idaho, as generally depicted in exhibit A3 of the Agreement. 
(3)Management 
(A)In generalOn transfer of administrative jurisdiction over the land to the Secretary of Agriculture under paragraph (1), the land shall be managed by the Secretary of Agriculture in accordance with the laws (including regulations) applicable to the National Forest System. 
(B)Wilderness study areasAny land designated as a Wilderness Study Area that is transferred to the Secretary of Agriculture under paragraph (1) shall be managed in a manner that preserves the suitability of land for designation as wilderness until Congress determines otherwise. 
(b)Additions to the national forest systemThe Secretary of Agriculture shall administer any State land conveyed to the United States under this Act for administration by the Secretary of Agriculture in accordance with— 
(1)the Act of March 1, 1911 (commonly known as the Weeks Act) (16 U.S.C. 480 et seq.); and 
(2)any laws (including regulations) applicable to the National Forest System. 
(c)Land To be managed by the secretaryThe Secretary shall administer any State land conveyed to the United States under this Act for administration by the Secretary as acquired land in accordance with— 
(1)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and 
(2)other applicable laws. 
(d)Land and resource management plans 
(1)In generalAcquisition by the United States of the State land under this Act shall not require a revision or amendment to the applicable land and resource management plan of the Forest Service or the Bureau of Land Management. 
(2)RenewalWhen a land and resource management plan of the Forest Service or the Bureau of Land Management, as appropriate, is renewed, the plan shall take into account the State land acquired under this Act. 
(3)ManagementPending completion of the land and resource management plan renewal process under paragraph (2), the Secretary and the Secretary of Agriculture shall manage the acquired State land in accordance with the standards and guidelines in the applicable land and resource management plans for adjacent land managed by the Secretary and the Secretary of Agriculture. 
(e)National forest boundariesFor purposes of section 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9), the boundaries of the Idaho Panhandle National Forest and Clearwater National Forest, as modified by the exchange authorized by this Act, shall be considered to be the boundaries of the Idaho Panhandle National Forest and Clearwater National Forest as of January 1, 1965. 
5.Miscellaneous provisions 
(a)Legal descriptionsThe Secretary, the Secretary of Agriculture, and the Board may modify the descriptions of land specified in the Agreement to— 
(1)correct errors; 
(2)make minor adjustments to the parcels based on a survey or other means; or 
(3)reconfigure the parcels to facilitate the land exchange. 
(b)MapsIf there is a discrepancy between a map, acreage estimate, and written legal description of the Federal land or State land, the written legal description shall prevail. 
(c)Revocation of ordersSubject to valid existing rights, any public land orders withdrawing any of the Federal land from appropriation or disposal under the public land laws are revoked to the extent necessary to permit disposal of the Federal land. 
(d)Withdrawals 
(1)Federal landSubject to valid existing rights, pending completion of the land exchange, the Federal land is withdrawn from— 
(A)all forms of location, entry, and patent under the mining and public land laws; and 
(B)disposition under the mineral leasing laws and the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.). 
(2)State landSubject to valid existing rights, the land transferred to the Secretary of Agriculture under section 4(a) and, on acquisition by the United States, the State land, are withdrawn from— 
(A)all forms of location, entry, and patent under the mining and public land laws; and 
(B)disposition under the mineral leasing laws and the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.). 
(3)EffectNothing in this section precludes the Secretary or the Secretary of Agriculture from using common varieties of mineral materials for construction and maintenance of Federal roads and facilities on the State land acquired under this Act and any adjacent Federal land. 
(e)Congressional finding on need for additional analysisCongress finds that— 
(1)the Forest Service and the Bureau of Land Management have conducted adequate analyses and reviews of the environmental impacts of the exchange authorized under section 3(a); and 
(2)no further administrative or environmental analyses or examination shall be required to carry out any activities authorized under this Act. 
 
